Citation Nr: 1532376	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  10-48 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for gastroesophageal reflux disease (GERD), prior to April 4, 2015.

2.  Entitlement to an increased rating in excess of 60 percent for GERD after April 4, 2015.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 14, 1964 to December 3, 1964.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2014, the Veteran testified at a travel board hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  In a June 2015 statement, the Veteran requested a second Board hearing.  Under 38 C.F.R. § 20.703, "an appellant, or an appellant's representative, may request a hearing before the [Board]..."  38 C.F.R. § 20.703 (2014).  The Board notes that the Veteran is entitled to "a" hearing, meaning hearing singular.  As the Veteran already had a hearing in August 2014, his request for a second hearing is denied.  Id.

This case was previously before the Board in October 2014 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).

During the period of the appeal, the RO granted service connection for undifferentiated somatoform disorder with major depressive disorder and anxiety disorder and entitlement to a total disability rating based on individual unemployability (TDIU) in a June 2013 Rating Decision.  Therefore, the claim for service connection and TDIU has been resolved and are no longer before the Board on appeal.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).
In January 2008, the Veteran had filed a claim for an increased rating in excess of 30 percent for GERD.  An August 2008 rating decision denied the claim for an increased rating.  In August 2009, in response, the Veteran had filed a Notice of Disagreement (NOD), contending that his GERD was more severe than the 30 percent rating assigned.  In a September 2010 SOC, the Veteran's increased rating claim was again denied and in November 2010, he filed a VA Form 9 Substantive Appeal to complete the steps necessary to perfect his appeal of his claim for an increased rating to the Board.  See 38 C.F.R. § 20.200 (2014).  A subsequent June 2015 rating decision granted the Veteran's increased rating claim and increased the disability rating for the Veteran's GERD to 60 percent, effective April 4, 2015. The Veteran since has continued to appeal for even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (noting that it is presumed a claimant is seeking the greatest possible rating for a disability unless he/she specifically indicates otherwise).  The claims now concern whether a rating in excess of 30 percent was warranted prior to April 4, 2015 and whether a rating in excess of 60 percent is warranted after April 4, 2015.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.


FINDING OF FACT

From January 16, 2008, the Veteran's GERD was manifested by nausea, vomiting, and heartburn or pyrosis several times a week.  The Veteran's GERD has never been manifested by pronounced periodic or continuous pain, recurring melena or hematemesis.


CONCLUSION OF LAW

From January 16, 2008, the criteria for a disability rating of 60 percent, but not greater, for GERD have been met, effective January 16, 2008.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(a), 4.1, 4.3, 4.7, 4.114, Diagnostic Code (DC) 7399-7306 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, if notice was not provided prior to initially adjudicating the claim, or if provided, was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is preserved, so not frustrated, in that the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).
The U.S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  Moreover, as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing error, but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, a VCAA notice letter was sent to the Veteran in March 2008.  This letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a SOC in September 2010 and SSOCs in June 2012 and May 2015.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The claims file contains STRs, VA medical evidence, lay statements, and the Veteran's contentions and testimony.  In a December 2014 Duty to Assist letter, the Veteran was asked to submit any treatment records related to his GERD.  He submitted an authorization and consent to release information from the University of Miami Hospital.  A December 2014 response letter noted that the Veteran had not been seen at the University of Miami Hospital, but had been seen at "JMH."  A March 2015 Duty to Assist letter requested that the Veteran authorize and consent for the AOJ to obtain all treatment records from "JMH" but the Veteran never responded.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (noting that VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  Additionally, a January 2015 letter from the National Personnel Records Center noted that there were no treatment records from the Veteran found at the Balboa Naval Hospital.   The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided VA examinations to evaluate his GERD in March 2008 and April 2015.  The examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Bryant Analysis

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the travel board hearing, the VLJ noted the elements that were lacking to substantiate the claim for an increased rating.  The Veteran was assisted at the hearing by an accredited representative.  The representative and the VLJ asked questions to ascertain the current nature, extent, and severity of his GERD.  They also asked questions to draw out the current state of the Veteran's disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for an increased rating.  Neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014).

III.  Stegall Analysis

As previously noted, the Board remanded this case for further development in November 2014.  The Board specifically instructed the RO to provide the Veteran and his representative with appropriate notice regarding the issue of entitlement to a TDIU, to obtain all treatment records dated since 2008, schedule the Veteran for a psychiatric examination, an examination to determine the current nature, extent, and severity of the Veteran's GERD, an examination to assess his employability, and to readjudicate the claims on appeal.  Subsequently, all treatment records from the Miami VA Medical Center (VAMC) were obtained and associated with the claims folder and the Veteran was afforded examinations to address his psychological condition, GERD, and employability.  Thereafter, the Veteran's claims were readjudicated in a May 2015 SSOC and a June 2015 rating decision.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

IV.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2014).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2014).
V.  Analysis

The Veteran contends that his GERD is more severe than the 30 percent disability evaluation assigned.  GERD is not specifically listed in the rating schedule.  Therefore, it is rated analogous to a disability in which not only the functions affected, but anatomical localization and symptoms, are closely related.  In this case, the Veteran's GERD has been rated under 38 C.F.R. § 4.114, DC 7399-7346 (2014).

Under DC 7346 for hernia hiatal, the minimum 10 percent rating is warranted for two or more of the symptoms of the 30 percent evaluation of less severity.  38 C.F.R. § 4114, DC 7346 (2014).  A 30 percent disability rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id. The maximum 60 percent disability rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Id.

In a February 2008 Compensation and Pension (C&P) examination report, the Veteran was noted to have GERD with irritable bowel syndrome (IBS) and Barrett's esophagus.  The Veteran reported chronic epigastric pain and vomiting approximately once a week.  He was already on the max dose of Nexium.  The Veteran reported he had chest pain attacks a few times a week caused by unknown triggers or stress.  He reported retrosternal pain that felt like a heart attack.  The Veteran also reported intermittent regurgitation and vomiting when he attempted to lie down at night.  The Veteran's course since onset was progressively worse.

The Veteran had a history of hospitalization or surgery relating to his esophagus.  He had no history of trauma to the esophagus, no history of esophageal neoplasm.  The examiner noted that the Veteran had a history of nausea and vomiting associated with his GERD that occurred several times a week caused by stress.  The Veteran had no history of dysphagia, esophageal distress, regurgitation, melena, or esophageal dilation.  He had a history of heartburn or pyrosis several times a week.  There were no signs of significant weight loss or malnutrition.  

The Veteran was diagnosed with GERD with IBS and a history of Barrett's esophagus that would affect his daily activities.  Chores, shopping, exercise, and sports would be affected moderately.  Recreation, traveling, bathing, dressing, toileting, and grooming would not be affected.  

An August 2008 Miami VAMC treatment report noted that the Veteran had chronic GERD, epigastric pain, and vomited once a week.  A November 2010 Miami VAMC treatment report noted multiple episodes of emesis x 6 and vomiting.  A November 2012 Miami VAMC treatment report noted weight loss, heartburn, nausea, vomiting, abdominal pain, constipation, diarrhea, IBS, and reflux.  A November 2014 Miami VAMC treatment report noted heartburn, nausea, vomiting, abdominal pain, dysphagia, diarrhea, and reflux.

In an April 2015 C&P examination report, the Veteran was diagnosed with GERD and Barrett's esophagus.  He reported symptoms of chest pain, acid reflux into the throat and nose, and vomiting that occurred three to four times a week.  The Veteran took Nexium and used antacids when he has severe attacks.  

The Veteran's treatment plan included taking continuous medication for his conditions.  His symptoms included dysphagia, reflux, regurgitation, substernal pain, sleep disturbances caused by esophageal reflux occurring four or more times a year and less than one a day, nausea occurring four or more times a year and less than one a day, vomiting occurring four or more times a year and less than one a day, and hematemesis occurring one time per year.  

The Veteran had no esophageal stricture, spasm of the esophagus, or an acquired diverticulum of the esophagus.  He had no scars related to his conditions, and there were no other pertinent physical findings, complications, conditions, signs and/or symptoms related to any of his conditions.  Diagnostic imaging studies had not been performed.

Based on the evidence delineated above, and affording the Veteran all reasonable doubt, a disability rating of 60 percent, effective January 16, 2008, is warranted.  While some of the symptoms experienced by the Veteran do not approximate those listed in the 60 percent criteria, the Board finds that, overall, his symptoms (including frequent nausea, vomiting, heartburn, and pain) are of similar duration, frequency, and severity as those described for the 60 percent rating, effective January 16, 2008 and going forward.  38 C.F.R. §§ 3.102, 4.7, 4.119, 4.114, DC 7346 (2014); see Fenderson v. West, 12 Vet. App 119 (1999).

The Board has considered rating the Veteran under different diagnostic codes to give him a higher disability rating, but none apply.  The Veteran does not experience recurring melena or hematemesis, persistent jaundice, ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy, marked malnutrition, anemia, and general debility, or with serious complication as liver abscess, copious and frequent fecal discharge, peritonitis, active or inactive tuberculous, complete loss of sphincter control, requires a colostomy, massive persistent severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of the abdominal wall so as to be inoperable, malignant neoplasms of the digestive system exclusive of skin growths, near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain), frequently recurring disabling attacks of abdominal pain with few pain free intermissions and with steatorrhea, malabsorption, diarrhea and severe malnutrition, liver transplant surgery, and serologic evidence of hepatitis C infection (such as near-constant debilitating symptoms of fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  38 C.F.R. § 4.114, DCs 7306, 7312, 7323, 7330, 7331, 7332, 7333, 7339, 7343, 7345, 7347, 7351, 7354 (2014).

Because the Veteran's GERD is more nearly approximated by a 60 percent rating since January 16, 2008, the date he filed his increased rating claim, staged ratings are not necessary.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).


Extraschedular Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. At 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2014).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected GERD such as acid reflux, dysphagia, regurgitation, substernal pain, sleep disturbances, nausea, vomiting, and hematemesis.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's GERD symptoms with the schedular criteria, the Board finds that his symptoms of acid reflux, dysphagia, regurgitation, substernal pain, sleep disturbances, nausea, vomiting, and hematemesis are congruent with the disability picture represented by the 60 percent rating assigned herein.  See 38 C.F.R. § 4.114, Diagnostic Code 7346 (2014).  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from GERD with the pertinent schedular criteria does not show that his service-connected GERD presents "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2014).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's GERD.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d. 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Moreover, at no time during the period under consideration has the Veteran asserted that the schedular criteria for his service-connected disabilities do not adequately described or reflected his symptomatology.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

As the Veteran's was granted entitlement to TDIU in a May 2015 rating decision,  the matter of a TDIU is moot.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); 38 C.F.R. § 3.321(b)(1) (2014).


ORDER

A disability rating of 60 percent, but not greater, is granted, effective January 16, 2008, subject to the laws and regulations governing monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


